Title: James Madison to David Hoffman, 14 March 1833
From: Madison, James
To: Hoffman, David


                        
                            
                                Dr. Sir
                            
                            
                                
                                    Montpr.
                                
                                Mar. 14. 1833
                            
                        
                        I recd. in due time your letter of the 14th. ult: which not requiring an immediate answer, I yielded the more
                            readily to other claims on my attention. I inclose you a few lines which will make you known to Baron Humboldt, the only
                            personal acquaintance, within the scope of your request, and since the deaths of Mr Lay & Mr. Bentham, I have no
                            epistolary ones that would be so. You will not I am persuaded find any difficulty in supplying the deficiency on my part.
                            I wish you Sir a safe voyage in crossing the Atlantic and every anticipated gratification on the other side of it. Mrs. M.
                            joins me in the salutations to Mrs. Hoffman & yourself which I pray may be accepted
                        
                            
                                
                            
                        
                    